ORDER

PER CURIAM.
Keith Hawkins appeals from a judgment in a judge tried case in favor of Morton Buildings, Inc. for the unpaid sum of the agreement price plus interest, reasonable attorney’s fees, and costs. Hawkins also appeals from a judgment for Morton on his counterclaim.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.